UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 1, 2010 Commission File No. 1-12597 CULP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-1001967 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or other organization) 1823 Eastchester Drive High Point, North Carolina 27265-1402 (Address of principal executive offices) (zip code) (336) 889-5161 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for at least the past 90 days.x YESNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period after the registrant was required to submit and post such files).o YESNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filero Accelerated filero Non-accelerated filerx Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYESNO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common shares outstanding at August 1, 2010:13,084,137 Par Value: $0.05 per share INDEX TO FORM 10-Q For the period ended August 1, 2010 Page Part I - Financial Statements Item 1. Financial Statements: Consolidated Statements of Net Income — Three Months Ended August 1, 2010 and August 2, 2009 I-1 Consolidated Balance Sheets — August 1, 2010, August 2, 2009 and May 2, 2010 I-2 Consolidated Statements of Cash Flows — Three Months Ended August 1, 2010 and August 2, 2009 I-3 Consolidated Statements of Shareholders’ Equity I-4 Notes to Consolidated Financial Statements I-5 Cautionary Statement Concerning Forward-Looking Information I-22 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations I-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk I-34 Item 4. Controls and Procedures I-34 Part II - Other Information Item 1. Legal Proceedings II-1 Item 1A.Risk Factors II-1 Item 6. Exhibits II-1 Signatures II-2 Item 1:Financial Statements CULP, INC. CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS ENDED AUGUST 1, 2, 2009 UNAUDITED (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales August 1, August 2, % Over August 1, August 2, (Under) Net sales $ % % 100.0 % Cost of sales % % 83.3 % Gross profit % % 16.7 % Selling, general and administrative expenses % % 10.8 % Restructuring credit (6
